Citation Nr: 1720569	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-07 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable disability evaluation for schizophrenia.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left shoulder.

3.  Entitlement to a compensable disability evaluation for chondromalacia of the left knee. 

4.  Entitlement to a compensable disability evaluation for chondromalacia of the right knee.

5.  Entitlement to total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1974 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating determination of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.  

As further discussed below, the Board finds that the Veteran raised a claim for individual unemployability at the time of his November 2016 hearing, specifically citing to Rice v. Shinseki, 22 Vet. App. 447 (2009) and also indicating that he recently had been awarded Social Security disability benefits.  As such, the Board has included that claim on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As it relates to all issues, the Veteran, at the time of his November 2016 hearing, indicated that he had recently been awarded Social Security Administration (SSA) disability benefits.  He reported that he had been afforded several examinations as it related to his SSA claim and that the award for his SSA disability payment was based, in part, upon his service-connected disabilities.  There is no indication that SSA records have been requested.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

As it relates to the left and right knees, the Veteran was last provided a VA examination in April 2011.  The Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

With respect to the Veteran's claim for an increased rating for his left shoulder disorder, the Veteran was afforded a VA examination in April 2015.  On review, the VA examination provided only range of motion findings on active motion and did not address range of motion findings in passive motion, weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is necessary to address the requirements under Correia.

As noted above, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The law provides that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

After giving the Veteran an opportunity to file a formal claim for a TDIU, the AOJ should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.

2.  Request any records that may be available from the SSA.  Associate any obtained records with the claims file.  If the records are not obtained associate documentation of all efforts to obtain the records and make appropriate findings consistent with statute and regulation as to why efforts to obtain the records ceased.

3.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

4.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to his service-connected left and right knee disabilities.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the entire record has been reviewed.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right and left knee disabilities. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he/she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in either knee.

To the extent possible, the examiner is asked to provide retrospective commentary on the Veteran's level of the left and right knee disabilities during the appeal period, to include the April 2011 VA examination, and to comment on the range of motion movements that would be painful on passive use, in weight-bearing and non-weight-bearing.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA examination to determine the severity of his service-connected degenerative joint disease of the left shoulder.  The entire record must be made available to the examiner.  All indicated tests and studies should be performed. 

The examiner should set forth all current complaints and findings pertaining to the left shoulder disability.  Range-of-motion and repetitive motion studies should be performed and should be expressed in degrees.  The examiner must determine any range of motion movements that are painful on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing.  Findings of the opposite (right) shoulder must also be included, unless the examiner states that the right shoulder is damaged (abnormal). 

In conducting left shoulder range of motion studies, the examiner should specifically include forward flexion and abduction and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use. 

The examiner must also comment on the presence or absence of ankylosis, dislocations, malunion and nonunion of the clavicle and scapula or humerus, as well as any other impairment of the humerus to include recurrent dislocation at the scapulohumeral joint, fibrous union or flail shoulder. 

To the extent possible, the examiner is asked to provide retrospective commentary on the Veteran's level of left shoulder disability during the appeal period, to include the April 2011 VA examination, and to comment on the range of motion movements that would be painful on passive use, in weight-bearing and non-weight-bearing.

6.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination reports to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After the above development has been completed, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


